Citation Nr: 0430643	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an anxiety 
disorder, to include as due to an undiagnosed illness. 
 
2.  Entitlement to an effective date earlier than October 30, 
2000 for the grant of a 30 percent rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 until 
May 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from May 2002 and 
September 2003 rating decisions of the Cleveland, Ohio VA 
Regional Office (RO) that declined to reopen the claim for 
service connection for an anxiety disorder, and denied an 
earlier effective date for a 30 percent rating for headaches, 
respectively.  

The veteran presented testimony upon personal hearing on 
appeal in April 2004.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he now has psychiatric disability as 
the result of his Gulf War service for which service 
connection should be granted.  He asserts that he should also 
be awarded an effective date earlier than October 30, 2000 
for the assignment of a 30 percent rating for headaches.

During his hearing before the undersigned Veterans Law Judge 
sitting at the RO in April 2004, the veteran stated that he 
had been told by his treat VA physician that his psychiatric 
disability was related to service.  This opinion is not 
documented in the record.  He also reported that his next 
scheduled appointment was in July 2004.  The Board finds that 
this report should be obtained.  

the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002) was promulgated which obligates VA to heighten its duty 
to assist the veteran.  The record reflects that notice has 
been sent to him concerning the claim for new and material 
evidence to reopen the claim for service connection for 
psychiatric disability.  The Board finds, however, that there 
is no similar document of record that advises him of the 
duty-to-assist requirements relating to the claim for an 
earlier effective date.  The RO should thus provide the 
veteran with the appropriate notice under the VCAA with 
respect to the claim for an earlier effective date.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claim for 
an earlier effective date.  .  See 38 
C.F.R. § 3.159 (2002) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should request that the veteran 
provide any evidence relative to his 
claim that physicians have related 
psychiatric disability to service.  Any 
other development deemed necessary 
should also be accomplished.

The RO should inform the veteran that he 
has the opportunity to submit additional 
evidence in support of his claims, to 
include a medical opinion relating his 
current psychiatric disorder to service 
as reference during his hearing.

2.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain copies of the 
treatment records from Kaiser Permanente 
in Strongsville, Ohio dating from 
December 2002 to the present.  

3.  The RO should obtain copies of any 
additional VA medical records from the 
facility at Brecksville, Ohio dating from 
April 2004 to the present.  

4.  Following any additional 
development deemed appropriate by the 
RO, the RO should readjudicate the 
claims on appeal.  If the benefits 
sought remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case, 
and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




3

